                                          Case 5:20-cv-02155-LHK Document 152 Filed 02/09/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: ZOOM VIDEO                                   Case No. 20-cv-02155-LHK (SVK)
                                   8     COMMUNICATIONS, INC. PRIVACY
                                                                                             ORDER REGARDING JOINT
                                   9     LITIGATION                                          DISCOVERY LETTER BRIEF AND
                                                                                             SETTING DISCOVERY HEARING ON
                                  10                                                         FEBRUARY 16, 2021 AT 10:00 A.M.
                                  11                                                         Re: Dkt. No. 150
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the Parties’ discovery submission and sets forth the following
                                  14   guidelines and rulings. With this guidance in mind, the Parties are to engage in further robust
                                  15   meet and confer efforts, either by video-conference or telephone. The Court will hear any
                                  16   remaining issues on February 16, 2021 at 10:00 a.m.
                                  17          The Court generally finds that a number of the Requests for Production (RFPs) and
                                  18   purported compromise positions, on both sides, are made without regard for the requirements of
                                  19   both relevancy and proportionality. Fed. R. Civ. P. 26(b)1. It also appears that a number of the
                                  20   disputes will be informed by the Parties’ negotiated search terms and custodians. With these
                                  21   points in mind, the Court addresses the disputed categories identified by the Parties.
                                  22      1. Third Party Software Integrations
                                  23          Plaintiffs’ “Third Party Data Proposal” is overbroad, and Defendant’s limitation to three of
                                  24   the third-party Zoom Meetings integrations referred to in the operative Complaint [Dkt. 126] is too
                                  25   narrow. The Court approves the tri-level structure proposed by Plaintiffs; now the Parties must
                                  26   affix quantitative limitations to each level in the meet and confer process. As a very general
                                  27   guideline, Plaintiffs’ representation that its proposal limits the request to “less than 340 apps”
                                  28   grossly exceeds the bounds of proportionality. Defendant’s unwillingness to identify the number
                                             Case 5:20-cv-02155-LHK Document 152 Filed 02/09/21 Page 2 of 3




                                   1   software development kits (“SDKs”) is similarly unreasonable. If the Parties are unable to agree

                                   2   on limits for each level, then the Court will set the number at the hearing. Defendant must come

                                   3   prepared to identify the number of applications and SDKs associated with levels 1 and 2 and level

                                   4   3, respectively.

                                   5         2. Statutory Violations

                                   6            Requests for “All Documents” and “All Communications” in this instance are per se

                                   7   violations of Rule 26(b)1. Each of the RFPs in this category appear to be amenable to resolution

                                   8   with the identification of relevant search terms (i.e., the identified statutes) and custodians. To

                                   9   inform the Parties’ meet and confer, Defendant is to identify the persons responsible for statutory

                                  10   compliance with the regulations identified in RFPs 8 and 10.

                                  11         3. RFPs 5 & 22

                                  12            RFP 5 is appropriate as drafted. Defendant is to produce its published privacy statements.
Northern District of California
 United States District Court




                                  13   RFP 22 is overbroad and beyond the scope of this litigation.

                                  14         4. Security Misrepresentations

                                  15            The Court tentatively accepts Defendant’s proposal. Plaintiffs may be heard as to why the

                                  16   limitation to “end-to-end encryption” is not within the requirements of relevance and

                                  17   proportionality set forth in Fed. R. Civ. P. 26(b)1.

                                  18         5. RFP 35, et seq.; RFP 50

                                  19            The Court’s guidance in categories nos. 1 & 2 above should substantially inform the

                                  20   Parties’ meet and confer on these RFPs.

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          2
                                          Case 5:20-cv-02155-LHK Document 152 Filed 02/09/21 Page 3 of 3




                                   1          Regarding the pace of Defendant’s production, at the hearing Defendant must identify the

                                   2   percentage of its best-estimated overall production that has been completed as of that date and

                                   3   provide a schedule for a rolling production to be completed by March 5, 2022.

                                   4

                                   5          SO ORDERED.

                                   6   Dated: February 9, 2021

                                   7

                                   8
                                                                                                   SUSAN VAN KEULEN
                                   9                                                               United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
